McDONALD, Justice,
specially concurring.
I concur, but in doing so do not necessarily agree with the implication that we can or should require house counsel to be subject to any regulation by this Court or The Florida Bar so long as such counsel is providing services solely for a corporate employer and is not involved in any court proceeding.
APPENDIX
[Additions are underlined; deletions are struck through, except as otherwise noted below.]
1-3.7 REINSTATEMENT TO MEMBERSHIP
[[Image here]]
(f) Members Delinquent 60 days or less. Reinstatement from dues delinquency accomplished within 60 days from the date of delinquency shall be deemed to relate back to the date before the delinquency. Any member reinstated within the 60-day period shall not be subject to disciplinary sanction for practicing law in Florida during that time.
[[Image here]]
3-5,1(g) [Entire subsection renumbered as section 3-5.2, as amended below. Subsection 3-5.1(h) is hereby renumbered as subsection 3-5.1(g).]
3-5.2 EMERGENCY SUSPENSION AND PROBATION
(g) Temporary suspension and probar tímu (a) Initial Petition. — On petition of The Florida Bar, authorized by its president, president-elect, or executive director, supported by a» one or more affidavits demonstrating facts personally known to the affiants showing that, if unrebutted, would establish clearly and convincingly that an attorney appears to be causing great public harm by misappropriating funds to his -own useror for other reasons, the Supreme Court of Florida may issue an order with-such notice as the Court may prescribe imposing temporary emergency conditions of probation on said attorney or temporarily suspending said attorney on an emergency basis.
(b) Trust Accounts. — Any order of temporary emergency suspension or probation which that restricts the attorney in maintaining a trust account shall, when served on any bank or other financial institution maintaining an account against which said attorney may make withdrawals, serve as an injunction to prevent said bank or financial institution from making further payment from such account or accounts on any obligation except in accordance with restrictions imposed by the Court.
(c) New cases & existing clients. — Any order of temporary emergency suspension issued under this rule shall immediately preclude the attorney from accepting any new cases and may preclude unless otherwise ordered permit the attorney to from continuing continue to represent existing clients during for only the first thir-ty-(30) days after issuance of such temporary emergency order. Any fees tendered paid to such the suspended attorney during such the thirty day 30-day period shall be deposited in a trust fund account from which withdrawals may be made only in accord-*1039anee with restrictions imposed by the Court.
(d) Filing of Formal Complaints. — The Florida Bar shall file a formal complaint within 60 days of the emergency order and proceed to trial of the underlying issues, without the necessity of a finding of probable cause by either a grievance committee or the board of governors.
(e) Motions for Dissolution.—
(1) The attorney may, for good cause, request move at any time for dissolution or amendment of an emergency any-suGh-tem-porary order by petition motion filed with the Supreme Court of Florida, a copy of which will be served on the- executive director bar counsel. Such petition for- dissolution motion shall operate as a stay of any other proceedings and applicable time limitations in the case and, unless the motion fails to state good cause or is procedurally barred as an invalid successive motion, shall immediately be set for immediate hearing before assigned to a referee designated by the chief justice.
(2) The designated referee shall hear such motion petition forthwith within 7 days of assignment, or a shorter time if practicable, and submit Ms a report and recommendation to the Supreme Court of Florida with the utmost -speed consistent with due process within 7 days of the date of the hearing, or a shorter time if practicable. The referee shall recommend dissolution or amendment, whichever is appropriate, to the extent that bar counsel cannot demonstrate a likelihood of prevailing on the merits on any element of the underlying complaint.
(3) Successive motions for dissolution shall be summarily dismissed by the Supreme Court to the extent that they raise issues that were or with due diligence could have been raised in a prior motion.
(4) Upon receipt of the referee’s report recommended order on the motion for dissolution or amendment, the Supreme Court of Florida shall modify its order if appropriate and continue such provision of the order as may be appropriate until final disposition — of—all—pending—disciplinary charges against said-attorney review and act upon the referee’s findings and recommendations. If the court continues the order of emergency suspension or probation in any manner, The Florida Bar shall file a formal complaint, if one has not yet been filed, within 60 days of the continuance and proceed to trial of the underlying issues, without the necessity of a finding of probable cause by either a grievance committee or the board of governors. A continuance of the emergency suspension or probation dissolves the stay of other proceedings.
(f) Hearings on Formal Complaints.— Upon the filing of a formal complaint based on charges supporting an emergency order. the chief justice shall appoint a referee to hear the matter in the same manner as provided in rule 3-7.5, except that the referee shall hear the matter and issue a report and recommendation within 90 days of appointment or, if the attorney has filed an unsuccessful motion for dissolution or amendment after the appointment of the referee, within 90 days of the Supreme Court's continuance of the emergency order. This time limit shall apply only to trials on complaints in connection with which a temporary suspension is in effect. If the time limit specified in this paragraph is not met, that portion of an emergency order imposing a suspension shall be automatically dissolved, except upon order of the Supreme Court upon showing of good cause, provided that any other appropriate disciplinary action on the underlying conduct still may be taken.
(g) Proceedings in the Supreme Court.— Consideration of the referee’s report and recommendation shall be expedited in the Supreme Court. If oral argument is granted, the Chief Justice shall schedule oral argument as soon as practicable.
(h) Waiver of Time Limits. — Respondent may at any time waive the time requirements set forth in this rule by written request made to and approved by the referee assigned to hear the matter.
[[Image here]]
*104014-1.1 JURISDICTION
(a) Circuit arbitration committees shall have jurisdiction to resolve disputes over a fee paid, charged;, or claimed for legal services rendered by a member of The Florida Bar when the parties to the dispute agree to arbitrate, either by written contract or a request for arbitration signed by all parties after a dispute has arisen.